   8:18-cv-00385-CRZ Doc # 50 Filed: 07/23/20 Page 1 of 1 - Page ID # 886




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SOCORRO O'NEILL,
as the personal representative of the
Estate of Timothy O'Neill,                               8:18CV385

                  Plaintiff,
                                                        JUDGMENT
     vs.

UNION PACIFIC RAILROAD
COMPANY,

                  Defendant.



    For the reasons stated in the Memorandum and Order filed today,

    IT IS ORDERED:

           Judgment is entered in favor of Defendant, Union Pacific Railroad
    Company, and against Plaintiff Socorro O’Neill, as the personal
    representative of the Estate of Timothy O'Neill providing that Plaintiff shall
    take nothing and Plaintiff's complaint is dismissed with prejudice, with costs
    to be taxed against Plaintiff in accordance with Fed. R. Civ. P. 54(d).


           Upon taxation by the clerk, the amount of costs allowable to
    Defendant shall be included in this judgment without any further action by
    the court.

    July 23, 2020
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
